                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

RICHWELL GROUP, INC., d/b/a                    *
MAXFIELD SEAFOOD,                              *
                                               *
                Plaintiff,                     *
                                               *
        v.                                     *       Civil Action No. 17-cv-11442-IT
                                               *
SENECA LOGISTICS GROUP, LLC,                   *
                                               *
                Defendant.                     *

                                   MEMORANDUM & ORDER
                                       August 14, 2019

TALWANI, D.J.

   I.        Introduction

        Richwell Group, Inc., d/b/a Maxfield Seafood (“Maxfield”), brings federal and state

claims against Seneca Logistics Group, LLC (“Seneca”), for the loss of a truckload of lobster.

Seneca counterclaims for failure to pay for other lobster shipments. Before the court are cross-

motions for summary judgment on all claims and counterclaims.

        As set forth further below, because Maxfield has established that Seneca acted as a motor

carrier for the load of lobster at issue in Maxfield’s complaint, Maxfield is entitled to relief under

the Carmack Amendment, 49 U.S.C. § 14706(a)(1). Accordingly, as to Count I of the Amended

Complaint [#18], Seneca’s Motion for Summary Judgment [#79] is DENIED and Maxfield’s

Cross-Motion for Summary Judgment [#82] is ALLOWED as to liability. The amount of

damages remains in dispute. Because the Carmack Amendment preempts state law claims,

Seneca’s Motion for Summary Judgment [#79] is ALLOWED as to Maxfield’s common law

claims, Counts 2 and 3 of the Amended Complaint [#18].

        As also set forth further below, Seneca has established that Maxfield failed to pay two
invoices for other lobster shipments. Seneca’s Motion for Summary Judgment [#79] is therefore

ALLOWED on Seneca’s breach of contract claim, Count 1 of the Answer and Counterclaim

[#57]. Seneca has not offered evidence, however, sufficient to permit a jury to find that Maxfield

entered these agreements intending not to pay, and therefore, as to Seneca’s claims for breach of

the implied covenant of good faith and fair dealing, fraud, and M.G.L. c. 93A, Counts 2 through

5 of the Answer and Counterclaim [#57], Seneca’s motion is DENIED and Maxfield’s Cross-

Motion for Summary Judgment [#82] is ALLOWED.

   II.       Summary Judgment Standard

          Summary judgment is appropriate only if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Cross-

motions for summary judgment do not alter the basic Rule 56 standard, but rather simply require

us to determine whether either of the parties deserves judgment as a matter of law on facts that

are not disputed.” Adria Int'l Grp., Inc. v. Ferre Dev., Inc., 241 F.3d 103, 107 (1st Cir. 2001). In

deciding cross-motions for summary judgment, the court properly “resolve[s] all factual disputes

and any competing, rational inferences in the light most favorable to the party against whom

summary judgment has [been filed].” Wightman v. Springfield Terminal Ry. Co., 100 F.3d 228,

230 (1st Cir. 1996). Barring special circumstances, the court “must consider each motion

separately, drawing inferences against each movant in turn.” Tutor Perini Corp. v. Banc of Am.

Sec. LLC, 842 F.3d 71, 84 (1st Cir. 2016) (quoting EEOC v. Steamship Clerks Union, Local

1066, 48 F.3d 594, 603 n.8 (1st Cir. 1995)).

   III.      Procedural History

          The court denied Seneca’s Amended Motion to Dismiss [#41] as to Maxfield’s claims

pursuant to the Carmack Amendment and took the remaining arguments from Seneca’s motion



                                                  2
under advisement. Mem. and Order [#48]. Following discovery, the parties filed the pending

motions for summary judgment.

    IV.      Maxfield’s Claims

          A. Factual Background 1

          On October 30, 2015, Maxfield and Seneca executed an agreement for “brokerage of

freight.” Am. Compl., Account Application, Ex. A (“Contract”) [#18-1]. The Contract states that

it “is the sole governing document with respect to the brokerage of freight hereunder.” Id.

Between December 2015 and December 2016, Seneca handled twenty-seven loads of cargo for

Maxfield at various locations in New England and California. Seneca Facts, Spreadsheet of

Loads, Ex. E [#81-5]. On Monday, December 12, 2016, Diane Zhang, the import manager for

Maxfield, emailed Seneca about moving loads of frozen seafood later that week from Preferred

Freezer Services of Boston Harbor, LLC (“Preferred Freezer”), and Rich’s Transportation.

Maxfield Facts, Deposition of Vincent Grandillo 2 (“Grandillo 30(b)(6) Dep.”) at 33:2-12 [#83-

1]; see Affidavit of Elizabeth S. Zuckerman (“Zuckerman Aff.”), Email Exchange Re: Pickup

from Boston, Ex. C [#85-3]; Zuckerman Aff., Email Exchange Re: Cooked Bullets and Raw

Split Bullets, Ex. B [#85-2].

          On Thursday, December 15, 2016, an individual purporting to work for Rapid Logistics

Services, Inc. (“Rapid”), contacted Seneca about transporting the frozen seafood from Preferred

Freezer and Rich’s Transportation. Grandillo 30(b)(6) Dep. at 35:15-24 [#83-1]. That same

morning, Chris Carcione of Seneca sent an email to rapidlogisticsinc@gmail.com with a “carrier

packet and rate confirmation for load 2151.” Zuckerman Aff., Email Exchange Re: Carrier



1
 The following factual summary is undisputed. Some facts are reserved for later discussion.
2
 Grandillo, an owner and manager of Seneca, testified under Fed. R. Civ. P. 30(b)(6) on
Seneca’s behalf.
                                                3
Packet and Rate Confirmation, Ex. F [#85-6]. The reply, purportedly from a dispatch manager at

Rapid named Frank Whittaker, stated “[p]acket and [c]onfirmation” (presumably attaching the

completed forms). Id. Six minutes later, Carcione sent the “dispatch form for load 2151” to the

rapidlogisticsinc@gmail.com email address. Id.

       Later that day, a man who identified himself as Ernesto Perez and claimed to work for

Rapid arrived at Preferred Freezer to pick up the lobster stored there. Grandillo 30(b)(6) Dep. at

31:1-3, 82:2-12 [#83-1]. Preferred Freezer called Grandillo to confirm the identity of the pick-up

driver, and Grandillo confirmed that Ernesto Perez was “the guy.” Maxfield Facts ¶ 18 [#83];

Seneca Facts II ¶ 18 [#90]; Grandillo 30(b)(6) Dep. at 81:7-82:21 [#83-1]. The driver picked up

the lobster from Preferred Freezer and signed the Bill of Lading. Grandillo 30(b)(6) Dep. at 31:1-

10 [#83-1]; Am. Compl., Bill of Lading, Ex. B [#18-2].

       Seneca had scheduled the second load of lobster to be picked up from Rich’s

Transportation later that day (and then rescheduled the pickup for the next morning), but no

pickup occurred. See Zuckerman Aff., Email Exchange Re: Cooked Bullets and Raw Split

Bullets, Ex. B at 2 [#85-2]; Zuckerman Aff., Email Exchange Re: pickup from Boston, Ex. C. at

2 [#85-3]. In an email on Monday, December 19, 2016 at 10:53 a.m., Grandillo wrote to Zhang:

       I tried calling but I could not get you on the phone. On Friday our truck informed
       me that these two pallets were picked up. I am just now finding out that they were
       not and our d[r]iver lied to us . . . I was given the wrong info from the driver and I
       did not confirm this with the shipper.

Zuckerman Aff., Email Exchange Re: Richs Pick, Ex. D at 2 [#85-4].

       At some point, Seneca also learned that the lobster picked up from Preferred

Freezer was missing. Seneca attempted to contact Rapid at the

rapidlogisticsinc@gmail.com email address, but received an automated reply indicating

the email account was deactivated. Grandillo 30(b)(6) Dep. at 60:13-20 [#83-1]. Later on


                                                 4
Monday, December 19, Grandillo advised Maxfield that the lobster picked up from

Preferred Freezer was missing and that Seneca was unable to contact the driver. Grandillo

30(b)(6) Dep. at 60:21-61:1 [#83-1]; Zuckerman Aff., Email Exchange Re: Richs Pick,

Ex. D at 2 [#85-4]; Am. Compl. ¶ 21 [#18]; Answer to Am. Compl. and Countercl. ¶ 21

[#57].

         Seneca later learned that the carrier package containing a W-9, U.S. DOT

Certificate, Certificate of Liability Insurance, and other documents the purported

dispatcher had provided Seneca was fake. Zuckerman Aff., Fake Rapid Carrier Package,

Ex. E [#85-5]; see Affidavit of Diane Zhang (“Zhang Aff.”) ¶ 4 [#84]; Zhang Aff., Email

Exchange Re: Richwell Group Claim, Ex. B at 4 [#84-2]. Later, Grandillo reviewed a

copy of the driver’s license provided for Perez and determined it was fake as well.

Grandillo 30(b)(6) Dep. at 66:9-18 [#83-1].

         B. Analysis

         Maxfield argues that Seneca is liable as a motor carrier for the loss of the lobster under

the Carmack Amendment. Maxfield Mot. for Summ. J. at 3-6 [#82]. Seneca argues that it is a

broker, rather than a carrier, and therefore the Carmack Amendment does not apply. Seneca

Mem. in Support of Mot. for Summ. J. at 1 [#80].

         The Carmack Amendment to the Hepburn Act is a 1906 addition to the Interstate

Commerce Act (“ICA”), 24 Stat. 379, which provides a cause of action for the loss or damage of

goods in interstate commerce received for transportation by a “carrier.” 49 U.S.C. §§

14706(a)(1), (d); Rini v. United Van Lines, 104 F.3d 502, 504-06 (1st Cir. 1997). A carrier

covered by the Carmack Amendment that receives property for transportation is “liable to the

person entitled to recover under the receipt or bill of lading” for the actual loss or injury to the



                                                   5
property. 49 U.S.C. § 14706(a)(1); Fredette v. Allied Van Lines, 66 F.3d 369, 372 (1st Cir.

1995). Therefore, if Seneca is a motor carrier under the Carmack Amendment, it is liable for the

lost lobster.

        The ICA defines a motor carrier as “a person providing motor vehicle transportation for

compensation.” 49 U.S.C. § 13102(14). The ICA further defines “transportation” as:

        A. [A] motor vehicle . . . or equipment of any kind related to the movement of
        passengers or property, or both, regardless of ownership or an agreement concerning use;
        and

        B. [S]ervices related to that movement, including arranging for, receipt, delivery,
        elevation, transfer in transit, refrigeration, icing, ventilation, storage, handling, packing,
        unpacking, and interchange of passengers and property.

49 U.S.C. § 13102(23). A federal regulation elaborates on these definitions:

        [M]otor carriers . . . are not brokers . . . when they arrange or offer to arrange the
        transportation of shipments which they are authorized to transport and which they have
        accepted and legally bound themselves to transport.

49 C.F.R. § 371.2(a).

        When analyzing whether an entity operated as a carrier, courts look to how the party

acted during the “specific transaction” at issue, which includes “the understanding among the

parties involved [and] consideration of how the entity held itself out.” ASARCO LLC v. England

Logistics Inc., 71 F. Supp. 3d 990, 998 (D. Ariz. 2014); Schramm v. Foster, 341 F. Supp. 2d 536,

550 (D. Md. 2004); see CGU Int'l Ins., PLC v. Keystone Lines Corp., No. C-02-3751 SC, 2004

WL 1047982, at *2 (N.D. Cal. May 5, 2004). Consistent with the statutory definition, other

courts have found that a party is a carrier in a “specific transaction” if it takes responsibility for a

shipment, whether or not it performed the actual transportation or labels itself as a broker. Tryg

Ins. v. C.H. Robinson Worldwide, Inc., 767 F. App'x 284, 287 (3d Cir. 2019); Essex Ins. Co. v.

Barrett Moving & Storage, Inc., 885 F.3d 1292, 1302 (11th Cir. 2018); ASARCO LLC, 71 F.

Supp. 3d 990, 998; Lumbermens Mut. Cas. Co. v. GES Exposition Servs., 303 F. Supp. 2d 920,

                                                   6
921 (N.D. Ill. 2003).

        Seneca argues that the Contract obliged it to provide “brokerage” services, that it has no

trucks, drivers, or infrastructure that a traditional carrier would have, that it is registered with the

Department of Transportation as a broker, and that it utilized third-party carriers for each of the

previous Maxfield orders. However, “[w]hether a company is a broker or a carrier is not

determined by what the company labels itself, but by [] its relationship to the shipper.” Hewlett-

Packard Co. v. Brother's Trucking Enterprises, Inc., 373 F. Supp. 2d 1349, 1352 (S.D. Fla.

2005). Further, the licenses that Seneca holds, its previous transactions with Maxfield, and its

label in the Contract are not dispositive to its role during this specific transaction. See Ensco, Inc.

v. Weicker Transfer and Storage Co., 689 F.2d 921, 925 (10th Cir. 1982); Delta Research Corp.

v. EMS, Inc., No. 04-60046, 2005 WL 2090890, at *5 (E.D. Mich. Aug. 29, 2005) (“[a party]

may be liable as a [] carrier if it acts as one, even if it is not licensed”). Seneca argues that the

Contract said that Seneca would “contract directly with a carrier,” but that promise does not

mean that Seneca did so in this particular transaction.

        The record shows that Seneca, and no other entity, arranged for all of the details relating

to the pickup of the load of lobster. Grandillo arranged the route and order of the pickups and

committed to the delivery minutes after the request was made, demonstrating that no separate

entity was involved in the planning process. See Zhang Aff., Email Exchange Re: Richs Pick,

Ex. A at 2 [#84-1]; Zuckerman Aff., Email Exchange Re: Cooked Bullets and Raw Split Bullets,

Ex. B [#85-2]. When Zhang asked if Grandillo could “find a good rate” for the order, Grandillo

answered two minutes later and said, “[w]e can do about the same as last time.” Zuckerman Aff.,

Email Exchange Re: pickup from Boston, Ex. C at 4 [#85-3]. Grandillo’s prompt responses are

evidence that the “we” at issue was Seneca and not a third-party carrier. The next day, before



                                                   7
Zhang confirmed a shipment was going forward, Grandillo contacted Preferred Freezer about

picking up the shipment and then reached out to Zhang about the shipment. Id. at 3. Later that

same day, Grandillo emailed Zhang the truck’s route, indicated “we” could do three pickups in

one day, but expressed “I would prefer to start picking up Thursday.” Id. at 2. Grandillo asked

Cape Seafood to “pinwheel” the lobster onto the truck during discussions via email with

Maxfield about the load. Zuckerman Aff., Email Exchange Re: Cooked Bullets and Raw Split

Bullets, Ex. B at 7 [#85-2]. Whittaker, the purported dispatcher, had no role or control in any of

these details, but instead took direction from Seneca regarding the load.

       Seneca did not broker an agreement between a carrier and Maxfield. Instead Seneca

engaged the driver and truck on the morning of the scheduled pickup. On the date of the

delivery, Carcione sent a carrier packet, rate confirmation, and dispatch form to

rapidlogisticsinc@gmail.com. Zuckerman Aff., Email Exchange Re: Carrier Packet and Rate

Confirmation, Ex. F at 2 [#85-6]. When the truck was reportedly having refrigeration issues half

an hour later, the purported dispatch manager contacted Seneca. No one informed Maxfield at

the time. Id.; Grandillo 30(b)(6) Dep. at 52:10-20 [#83-1]; see 49 U.S.C. § 13102(23) (noting

“refrigeration, icing” as services related to transportation by carriers). Indeed, it is undisputed

that Maxfield had no knowledge of who would be transporting the load of lobster, and Seneca’s

representatives were the sole point of contact for the individuals who claimed to work for Rapid.

Finally, Preferred Freezer contacted Seneca, rather than anyone at Maxfield, to confirm the

release of the load. Maxfield Facts ¶ 18 [#83]; Grandillo 30(b)(6) Dep. at 81:7-82:21 [#83-1].

Grandillo then held Seneca out as the carrier to Preferred Freezer by acknowledging the driver

and releasing the load. See 49 U.S.C. § 13102(23) (stating “interchange of passengers and

property” as a transportation service performed by carriers).



                                                  8
        Seneca handled the route, the packing, the coordination of travel and release of the

lobster to another party without any involvement from Maxfield, rather than acting as the “go-

between” to connect Maxfield and Rapid to complete the shipment. See Essex Ins. Co., 885 F.3d

1292, 1302; 49 U.S.C. § 13102(23) (stating “packing” as a transportation service by carriers). In

this way, Seneca took on the role of the carrier in this specific transaction, by accepting

responsibility for the lobster. See Essex Ins. Co., 885 F.3d 1292, 1302; Tryg Ins., 767 F. App'x

284, 288 (“In sum, if a party has accepted responsibility for transporting a shipment, it is a

carrier.”). Therefore, summary judgment is warranted for Maxfield, as no jury could reasonably

find Seneca did not act as a carrier during this specific transaction. Accordingly, Seneca’s

Motion for Summary Judgment [#79] is DENIED as to Count 1 of the Amended Complaint

[#18] and Maxfield’s Cross-Motion for Summary Judgment [#82] is ALLOWED as to liability

for the claim under the Carmack Amendment, Count 1 of the Amended Complaint [#18]. There

are insufficient facts in the record from which the court can determine the amount Seneca owes

under the Carmack Amendment, however, so Maxfield’s Cross-Motion for Summary Judgment

[#82] is DENIED as to damages.

        The Carmack Amendment preempts all other claims against motor carriers. Adams

Express Co. v. Croninger, 226 U.S. 491, 499 (1913); Rini, 104 F.3d 502, 504. Therefore, as

Seneca is a carrier for the transaction at issue, Maxfield’s claims for negligence and breach of

contract are preempted. Accordingly, Seneca’s Motion for Summary Judgment [#79] is

ALLOWED as to the common law claims, Counts 2 and 3 of the Amended Complaint [#18], and

Maxfield’s Cross-Motion for Summary Judgment [#82] is DENIED as to those claims.

   V.      Seneca’s Claims

        A. Factual Background



                                                  9
         It is undisputed that Maxfield has not paid Seneca invoices from a December 5, 2016,

shipment, prior to the theft, and a December 22, 2016, delivery, after the theft. Seneca Facts ¶ 15

[#81]; Maxfield Facts ¶ 15 [#83]; Seneca Facts, Invoices ## 1141, 1062, Ex. G [#81-7]. After the

lost load, Maxfield and Seneca emailed regarding Maxfield’s obligation to pay for prior and

future invoices, despite the loss. Seneca Facts ¶ 13 [#81]; Maxfield Facts ¶ 13 [#83]; Seneca

Facts, Email Exchange Re: Money on the Books, Ex. H at 1 [#81-8]. In an email to Grandillo on

December 20, 2016, Zhang wrote, “[t]his claim . . . will not affect the payment status of the other

loads.” Zhang Aff., Email Exchange Re: Richs Pick, Ex. A at 13 [#84-1].

         B. Analysis

            a. Breach of Contract

         Seneca alleges that Maxfield breached the Contract by not paying the December 5, 2016,

and December 22, 2016, invoices. Maxfield does not dispute that it did not pay the invoices, but

argues that it only agreed to pay those invoices under duress. Maxfield Mot. for Summ. J. at 14

[#82].

         To succeed on its economic duress defense, Maxfield must prove the following: “(1) that

one side involuntarily accepted the terms of another; (2) that circumstances permitted no other

alternative; and (3) that said circumstances were the result of coercive acts of the opposite party.”

Int'l Underwater Contractors, Inc. v. New England Tel. & Tel. Co., 393 N.E.2d 968, 970 (Mass.

App. Ct. 1979). A claim of economic duress must be supported “by evidence that the duress

resulted from defendant's wrongful and oppressive conduct and not by plaintiff's necessities.” Id.

Maxfield has made no showing that, even if Seneca is strictly liable for the loss of the lobster,

that Seneca acted with “wrongful and oppressive conduct.” Therefore, Maxfield has not

presented sufficient evidence to permit a finding of economic duress and has conceded that it did



                                                 10
not pay the invoices in question. Accordingly, Seneca’s Motion for Summary Judgment [#79] is

ALLOWED as to Count 1 of the Answer and Counterclaim [#57] and Maxfield’s Cross-Motion

for Summary Judgment [#82] is DENIED as to Count 1 of the Answer and Counterclaim [#57].

           b. Breach of the Covenant of Good Faith and Fair Dealing, Fraud, & M.G.L. c. 93A

       Seneca also seeks additional damages, alleging breach of the covenant of good faith and

fair dealing, fraud, and unfair and deceptive business practices under M.G.L. c. 93A. Each of

these claims places the burden upon Seneca to prove that Maxfield acted intentionally, knowing

it would not pay the invoices but representing it would pay in order to obtain Seneca’s services.

See NASCO, Inc. v. Public Storage, Inc., 29 F.3d 28, 34 (1st Cir. 1994) (breach of contract

violates c. 93A where it is knowing, intended to secure “unbargained-for benefits to the

detriment of [the other party],” and “has an extortionate quality”); Balles v. Babcock Power Inc.,

70 N.E.3d 905, 913 (Mass. 2017) (claim for fraud requires proof that a party made a false

representation of a matter of material fact with knowledge of its falsity for the purpose of

inducing action); Weiler v. PortfolioScope, Inc., 12 N.E.3d 354, 362 (Mass. 2014) (implied

breach of covenant of good faith and fair dealing requires plaintiff to prove lack of good faith).

Seneca has introduced no evidence relevant to determining Maxfield’s intentions when

representing it would pay for other shipments. Nothing in the record would permit a jury to find

for Seneca on any of these claims. Accordingly, Seneca’s Motion for Summary Judgment [#79]

is DENIED as to Counts 2, 3, and 5 of the Answer and Counterclaim [#57] and Maxfield’s

Cross-Motion for Summary Judgment [#82] is ALLOWED as to those counts. 3



3
  Seneca also brought a claim of negligent misrepresentation as Count 4 of the Answer and
Counterclaim [#57] but did not address this claim in its briefing. To succeed on this claim,
Seneca would need to show that Maxfield in the course of its business, supplied false
information for the guidance of another upon which Seneca justifiably relied to its financial
detriment, and that Maxfield failed to exercise reasonable care or competence in obtaining or
                                                 11
         C. Damages

         The unpaid invoices are for $3,935.00 and $4,410.00. Seneca Facts, Invoices ## 1141,

1062, Ex. G [#81-7]. Therefore, summary judgment is entered for Seneca in the amount of

$8,345.00.

   VI.       Conclusion

         For the foregoing reasons, Seneca’s Motion for Summary Judgment [#79] is ALLOWED

as to the common law claims, Counts 2 and 3 of the Amended Complaint [#18], and the breach

of contract claim, Count 1 of the Answer and Counterclaim [#57]; the motion is DENIED as to

all other counts. Maxfield’s Cross-Motion for Summary Judgment [#82] is ALLOWED as to

liability and DENIED as to damages for the claim under the Carmack Amendment, Count 1 of

the Amended Complaint [#18]; ALLOWED as to the claims for breach of the implied covenant

of good faith and fair dealing, fraud, and M.G.L. c. 93A, Counts 2 through 5 of the Answer and

Counterclaim [#57]; and DENIED as to the breach of contract claim, Count 1 of the Answer and

Counterclaim [#57]. Summary judgment is entered for Seneca in the amount of $8,345.00.

         IT IS SO ORDERED.

August 14, 2019                                             /s/ Indira Talwani
                                                            United States District Judge




communicating the information. Cole v. New England Mut. Life Ins. Co., 729 N.E.2d 319, 323
(Mass. App. Ct. 2000). Seneca has failed to put forward facts that would allow a reasonable jury
to find that Maxfield failed to exercise reasonable care or competence in obtaining or
communicating the information. Therefore, Maxfield’s Cross-Motion for Summary Judgment
[#82] is ALLOWED as to Count 4 of the Answer and Counterclaim [#57].
                                               12
